                                                               JS-6
 1

 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10
11   WENDELL RAY THOMAS,                    Case No. CV 20-2982-DSF (PD)
12                    Petitioner,
                                            JUDGMENT
13         v.
14   LAURA ELDRIGE,
15                    Respondent.
16
17        Pursuant to the Court’s Order Accepting the Amended Report and
     Recommendation of United States Magistrate Judge,
18
          IT IS ADJUDGED that the Petition is dismissed with prejudice.
19
20
21   DATED: May 10, 2021
22                                    Honorable Dale S. Fischer
                                      UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
